UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	January 1, 2012 — December 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: With the uncertainty around the U.S. “fiscal cliff” diminished, investors now have some measure of clarity heading into 2013. Of course, challenges remain, including the upcoming debate over the debt ceiling at the end of March. Still, the significant risks — the fiscal cliff, a “hard landing” in China, and the dissolution of the European Union — have abated in the past few months. Clarity and greater certainty are positive developments for investors. Markets worldwide are starting to recognize that macroeconomic data are beginning to stabilize and even exhibit nascent signs of growth. As the investment climate slowly improves, it is important for you to rely on the expertise of your financial advisor, who can help you work toward your financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trust’s Investment Committee, Margaret A.Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/12) Investment objective Capital appreciation Net asset value December 31, 2012 Class IA: $15.42 Class IB: $15.29 Total return at net asset value Russell 2000 (as of 12/31/12) Class IA shares* Class IB shares* Value Index 1 year 17.79% 17.49% 18.05% 5 years 13.73 12.42 19.03 Annualized 2.61 2.37 3.55 10 years 138.57 132.78 147.87 Annualized 9.08 8.82 9.50 Life 198.49 189.11 207.36 Annualized 8.33 8.08 8.56 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: April 30, 1999. Russell 2000 Value Index is an unmanaged index of those companies in the small-cap Russell 2000 Index chosen for their value orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are represented as a percentage of net assets as of 12/31/12. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT Small Cap Value Fund 1 Report from your fund’s manager How would you describe the investment environment during the 12 months ended December 31, 2012? The year began with an equity rally in the first quarter as U.S. economic data was improving, the Federal Reserve extended its accommodative policy, and the European Central Bank focused on solving the 17-nation eurozone’s debt problem. By the second quarter, however, concerns intensified about whether Europe could solve the debt crisis, and if Greece would exit the euro. At the same time, weak economic data from the United States revealed a fragile recovery, and China’s economic growth began to slow. A “risk-off” environment dominated until Greece’s elections offered hope that the country could move forward, and the European Union [EU] reaffirmed its commitment to stabilizing the financial system. Market volatility highlighted the final three months of the period as investors’ attention turned to the presidential election, ongoing gridlock on Capitol Hill, and uncertainty about whether Congress would find a resolution to the so-called “fiscal cliff” of spending cuts and tax hikes. Still, both large- and small-cap stocks posted gains for the year, and the portfolio had similar performance to its benchmark. What is your investment philosophy, and how do macroeconomic events affect the strategy? While we monitor macroeconomic events, our main focus is on fundamental stock selection. We seek to invest in high-quality companies that we believe are priced at a discount to their intrinsic value with an identifiable catalyst or event that may unlock value that has not yet been fully recognized by the markets. We focus not only on a stock’s valuation, but on the quality of the business and how well it is managed. There are many cheaply priced small companies issued by troubled or failing businesses. The goal is to find attractively valued companies, companies whose stocks are priced at a discount to their real worth — and that are likely to increase in price. We employ a bottom-up investment process that seeks to limit relative and absolute risk. The portfolio is diversified across industry sectors. Shifts in sector weightings have been secondary to individual stock picking. Position sizes are scaled based on the individual name’s contribution to risk. What holdings contributed to fund performance? An overweight position in Marriott Vacations, a global developer, distributor, and manager of time-share properties, was the top contributor to relative performance. The company was spun out of Marriott International in November 2011. We invested in Marriott Vacations because the company had an abundance of developed inventory, sales rates were rising as the economy improved, and we had expectations of improvement in the performance of the company’s financing subsidiary. An overweight position in M/I Homes also contributed. M/I Homes is a Texas-based homebuilder and seller of homes in the South and Midwest. In 2012, residential construction picked up, which helped propel the stock price. We believe there is a potential upside to the stock as sector activity continues to improve. What were some strategies that were detractors? Quality Distribution was the leading detractor for the period. The company operates a North America-based tank truck network that transports chemicals. The stock performed strongly in the early part of 2012 based in large part on its Energy Logistics business, which had increased its presence in fracking water transportation for hydraulic natural gas extraction. We were also interested in a potential turnaround in the company’s Chemicals Logistics division. Company management was in the process of improving this segment when it was hit by the dual impact of a slowdown in business and problems at one of its independent operators. We continue to hold the stock because we believe the company’s earnings power is greater than market expectations. VOXX International also held back performance. The company, formerly known as Audiovox, is an international distributor of consumer and mobile electronics products. The company has substantially improved and diversified its product offerings to a full line of products in the higher-end/higher-growth automotive electronics segments. While the firm distributes its products around the world, Europe constitutes a substantial portion of its market. A worsening European recession had a significant impact on the company’s revenues and earnings. We reduced our position given the uncertainty of the duration of Europe’s economictroubles. What is your outlook? We continue to monitor the budget deficit debate in the United States. The nation needs to address the issue of the debt ceiling and the delay of federal spending cuts. While these issues will likely contribute to ongoing uncertainty, the U.S. economy continues to slowly improve. In this regard, we have seen signs of a housing market recovery in the United States, which may result in an increase in consumer spending and support of a continued economic recovery. We also continue to monitor macroeconomic risks that may exist, such as the future of the eurozone and the threat of a second U.S. recession. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Investments in small and/ or midsize companies increase the risk of greater price fluctuations. Value stocks may fail to rebound, and the market may not favor value-style investing. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Current and future portfolio holdings are subject to risk. 2 Putnam VT Small Cap V alue Fund Your fund’s manager Portfolio Manager Eric N. Harthun is a CFA charterholder. He joined Putnam in 2000 and has been in the investment industry since 1994. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT Small Cap Value Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financialrepresentative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2012, to December 31, 2012. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/12 for the 6 months ended 12/31/12 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.23 $5.54 $4.12 $5.38 Ending value (after expenses) $1,079.10 $1,077.50 $1,021.06 $1,019.81 Annualized expense ratio† 0.81% 1.06% 0.81% 1.06% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/12. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 4 Putnam VT Small Cap V alue Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Small Cap Value Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Small Cap Value Fund (the “fund”) at December31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2012 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 7, 2013 Putnam VT Small Cap V alue Fund 5 The fund’s portfolio 12/31/12 COMMON STOCKS (97.3%)* Shares Value Aerospace and defense (1.3%) Esterline Technologies Corp. † 19,724 $1,254,644 Huntington Ingalls Industries, Inc. 27,000 1,170,180 Innovative Solutions & Support, Inc. 141,231 485,835 Airlines (0.3%) SkyWest, Inc. 47,769 595,202 Auto components (0.4%) Modine Manufacturing Co. † S 28,136 228,746 Stoneridge, Inc. † S 145,921 747,116 Building products (0.2%) NCI Building Systems, Inc. † 38,600 536,540 Capital markets (2.3%) Cowen Group, Inc. Class A † 445,315 1,091,022 Horizon Technology Finance Corp. 77,500 1,153,975 Medley Capital Corp. 103,600 1,508,416 THL Credit, Inc. 95,700 1,415,403 Chemicals (3.8%) Cabot Corp. 23,900 950,981 HB Fuller Co. 27,200 947,104 LSB Industries, Inc. † 32,800 1,161,776 Minerals Technologies, Inc. 42,400 1,692,608 Olin Corp. S 46,500 1,003,935 OM Group, Inc. † 45,100 1,001,220 RPM International, Inc. 54,739 1,607,137 Commercial banks (9.2%) Bancorp, Inc. (The) † S 118,185 1,296,489 Eagle Bancorp, Inc. † 65,600 1,310,032 Financial Institutions, Inc. 83,400 1,553,742 First Citizens BancShares, Inc. Class A 4,998 817,173 First Connecticut Bancorp, Inc. 43,500 598,125 First Midwest Bancorp, Inc. 105,700 1,323,364 First of Long Island Corp. (The) S 31,896 903,295 Investors Bancorp, Inc. 97,508 1,733,692 Lakeland Financial Corp. S 45,100 1,165,384 Metro Bancorp, Inc. † 57,739 763,310 National Bank Holdings Corp. Class A 50,881 966,230 Oriental Financial Group (Puerto Rico) S 159,400 2,127,990 Popular, Inc. (Puerto Rico) † 64,320 1,337,213 PrivateBancorp, Inc. 15,538 238,042 State Bank Financial Corp. 87,900 1,395,852 TCF Financial Corp. S 108,900 1,323,135 Western Alliance Bancorp † S 152,900 1,610,037 Commercial services and supplies (3.1%) ACCO Brands Corp. † S 194,127 1,424,892 Deluxe Corp. S 60,100 1,937,624 Ennis, Inc. 75,106 1,161,890 KAR Auction Services, Inc. 54,399 1,101,036 Steelcase, Inc. Class A 96,900 1,234,506 Communications equipment (2.7%) Emulex Corp. † S 226,700 1,654,910 Extreme Networks † 394,775 1,436,981 COMMON STOCKS (97.3%)* cont. Shares Value Communications equipment cont. Oplink Communications, Inc. † 95,671 $1,490,554 Polycom, Inc. † 146,400 1,531,344 Computers and peripherals (1.9%) BancTec, Inc. 144A † F 152,299 304,598 Datalink Corp. † 154,275 1,319,051 Electronics for Imaging, Inc. † 70,200 1,333,098 Lexmark International, Inc. Class A 56,000 1,298,640 Construction and engineering (1.7%) EMCOR Group, Inc. 46,800 1,619,748 Great Lakes Dredge & Dock Corp. S 147,900 1,320,747 Orion Marine Group, Inc. † 73,400 536,554 UniTek Global Services, Inc. † 69,117 250,204 Consumer finance (1.3%) Encore Capital Group, Inc. † S 48,100 1,472,822 Portfolio Recovery Associates, Inc. † S 13,200 1,410,552 Containers and packaging (1.1%) Greif, Inc. Class A 28,500 1,268,250 Rock-Tenn Co. Class A 17,500 1,223,425 Distributors (0.9%) Core-Mark Holding Co., Inc. 30,339 1,436,552 VOXX International Corp. † S 91,800 617,814 Diversified consumer services (0.8%) Corinthian Colleges, Inc. † S 281,000 685,640 Steiner Leisure, Ltd. (Bahamas) † S 21,800 1,050,542 Diversified financial services (0.6%) PHH Corp. † S 60,300 1,371,825 Diversified telecommunication services (0.5%) Cogent Communications Group, Inc. S 49,732 1,125,932 Electric utilities (3.2%) IDACORP, Inc. 25,900 1,122,765 NV Energy, Inc. 122,400 2,220,336 Portland General Electric Co. 45,700 1,250,352 UIL Holdings Corp. 30,638 1,097,147 UNS Energy Corp. S 35,434 1,503,110 Electrical equipment (0.5%) General Cable Corp. † S 38,600 1,173,826 Electronic equipment, instruments, and components (0.6%) Electro Scientific Industries, Inc. 127,589 1,269,511 Energy equipment and services (1.3%) Key Energy Services, Inc. † 127,500 886,125 Pioneer Energy Services Corp. † S 130,296 945,949 Tidewater, Inc. 24,336 1,087,332 Food and staples retail (0.9%) Harris Teeter Supermarkets, Inc. 19,993 770,930 Spartan Stores, Inc. S 83,859 1,288,074 Food products (1.4%) Chiquita Brands International, Inc. † 142,700 1,177,275 Post Holdings, Inc. † 32,000 1,096,000 Sanderson Farms, Inc. 19,300 917,715 6 Putnam VT Small Cap V alue Fund COMMON STOCKS (97.3%)* cont. Shares Value Gas utilities (1.0%) Southwest Gas Corp. 51,431 $2,181,189 Health-care equipment and supplies (0.8%) Cutera, Inc. † 123,651 1,112,859 Syneron Medical, Ltd. (Israel) † 79,800 691,866 Health-care providers and services (3.8%) Addus HomeCare Corp. † 138,486 986,020 Centene Corp. † 28,900 1,184,900 Ensign Group, Inc. (The) 59,100 1,606,929 PharMerica Corp. † 133,600 1,902,464 Providence Service Corp. (The) † 68,900 1,170,611 Triple-S Management Corp. Class B (Puerto Rico) † 86,000 1,588,420 Health-care technology (0.6%) MedAssets, Inc. † 74,500 1,249,365 Hotels, restaurants, and leisure (0.7%) Marriott Vacations Worldwide Corp. † 29,899 1,245,891 Morgans Hotel Group Co. † 43,011 238,281 Household durables (2.0%) La-Z-Boy, Inc. 88,200 1,248,030 M/I Homes, Inc. † S 71,744 1,901,216 Newell Rubbermaid, Inc. 60,288 1,342,614 Insurance (5.8%) Allied World Assurance Co. Holdings AG 28,000 2,206,400 American Financial Group, Inc. 36,043 1,424,419 Amtrust Financial Services, Inc. S 21,150 606,794 Arch Capital Group, Ltd. † S 24,738 1,088,967 Employers Holdings, Inc. S 45,921 945,054 Maiden Holdings, Ltd. (Bermuda) 132,100 1,213,999 PartnerRe, Ltd. S 16,600 1,336,134 Reinsurance Group of America, Inc. Class A 27,973 1,497,115 Validus Holdings, Ltd. 78,514 2,715,014 Internet software and services (1.9%) Earthlink, Inc. 245,300 1,584,638 Perficient, Inc. † S 98,200 1,156,796 Web.com Group, Inc. † S 106,786 1,580,433 IT Services (1.6%) Ciber, Inc. † 318,100 1,062,454 Convergys Corp. S 80,800 1,325,928 InterXion Holding NV (Netherlands) † S 50,900 1,209,384 Leisure equipment and products (1.0%) Brunswick Corp. 46,400 1,349,776 LeapFrog Enterprises, Inc. † S 111,900 965,697 Machinery (3.1%) Columbus McKinnon Corp. † 60,300 996,156 Edwards Group, Ltd. ADR (United Kingdom) † 151,405 920,542 EnPro Industries, Inc. † S 24,600 1,006,140 Hyster-Yale Materials Holdings, Inc. S 18,300 893,040 Hyster-Yale Materials Holdings, Inc. Class B F 10,200 497,760 Manitowoc Co., Inc. (The) S 70,500 1,105,440 Navistar International Corp. † 24,600 535,542 TriMas Corp. † 34,000 950,640 COMMON STOCKS (97.3%)* cont. Shares Value Media (0.3%) MDC Partners, Inc. S 65,500 $740,150 Metals and mining (1.2%) Materion Corp. 39,102 1,008,050 Metals USA Holdings Corp. 91,495 1,600,248 Multi-utilities (0.9%) Avista Corp. 33,931 818,076 CMS Energy Corp. S 45,400 1,106,852 Multiline retail (0.4%) Gordmans Stores, Inc. † 54,135 813,108 Oil, gas, and consumable fuels (4.6%) Energen Corp. 37,193 1,677,032 EPL Oil & Gas, Inc. † 47,100 1,062,105 EXCO Resources, Inc. S 116,800 790,736 Gulfport Energy Corp. † 30,100 1,150,422 Kodiak Oil & Gas Corp. † 107,900 954,915 Midstates Petroleum Co., Inc. † S 121,600 837,824 PBF Energy, Inc. † 17,500 508,375 Scorpio Tankers, Inc. (Monaco) † 156,324 1,111,464 SM Energy Co. S 19,401 1,012,926 Swift Energy Co. † S 81,100 1,248,129 Paper and forest products (0.7%) Domtar Corp. (Canada) S 18,000 1,503,360 Pharmaceuticals (0.5%) Medicines Co. (The) † 47,138 1,129,898 Professional services (0.6%) Kforce, Inc. S 92,167 1,320,753 Real estate investment trusts (REITs) (7.5%) American Assets Trust, Inc. 42,520 1,187,584 American Capital Agency Corp. 34,100 986,854 Campus Crest Communities, Inc. S 113,406 1,390,358 Colony Financial, Inc. 77,300 1,507,350 Education Realty Trust, Inc. 104,506 1,111,944 EPR Properties 28,300 1,304,913 MFA Financial, Inc. 144,181 1,169,308 One Liberty Properties, Inc. 64,188 1,302,375 Piedmont Office Realty Trust, Inc. Class A S 52,200 942,210 PS Business Parks, Inc. 16,600 1,078,668 Summit Hotel Properties, Inc. 248,810 2,363,695 Taubman Centers, Inc. 14,146 1,113,573 Two Harbors Investment Corp. 108,100 1,197,748 Road and rail (1.5%) Quality Distribution, Inc. † S 120,600 723,600 Roadrunner Transportation Systems, Inc. † S 49,300 894,302 Ryder System, Inc. 18,500 923,705 Saia, Inc. † 37,050 856,596 Semiconductors and semiconductor equipment (4.0%) Ambarella, Inc. † S 111,246 1,240,393 Entropic Communications, Inc. † 287,600 1,521,404 Integrated Silicon Solutions, Inc. † 170,400 1,533,600 Photronics, Inc. † S 234,800 1,399,408 Putnam VT Small Cap Value Fund 7 COMMON STOCKS (97.3%)* cont. Shares Value Semiconductors and semiconductor equipment cont. RF Micro Devices, Inc. † 371,900 $1,666,112 Silicon Image, Inc. † 298,900 1,482,544 Software (1.1%) Actuate Corp. † 186,800 1,046,080 Mentor Graphics Corp. † 88,800 1,511,376 Specialty retail (4.6%) Aaron’s, Inc. 49,700 1,405,516 American Eagle Outfitters, Inc. 52,600 1,078,826 ANN, Inc. † 33,600 1,137,024 GameStop Corp. Class A S 38,700 970,983 Lithia Motors, Inc. Class A S 37,100 1,388,282 Pep Boys — Manny, Moe & Jack (The) S 115,600 1,136,348 Sonic Automotive, Inc. Class A S 78,800 1,646,132 Stage Stores, Inc. S 60,135 1,490,145 Textiles, apparel, and luxury goods (0.9%) G-III Apparel Group, Ltd. † S 31,400 1,074,822 PVH Corp. 8,743 970,560 Thrifts and mortgage finance (4.8%) Berkshire Hills Bancorp, Inc. S 58,800 1,402,968 BofI Holding, Inc. † S 56,493 1,574,460 Brookline Bancorp, Inc. 137,300 1,167,050 EverBank Financial Corp. 90,420 1,348,162 Flushing Financial Corp. 68,987 1,058,261 Rockville Financial, Inc. 111,200 1,434,480 United Financial Bancorp, Inc. 81,088 1,274,703 Walker & Dunlop, Inc. † 81,318 1,354,758 Trading companies and distributors (0.9%) DXP Enterprises, Inc. † S 21,139 1,037,291 MRC Global, Inc. † 38,657 1,073,891 Transportation infrastructure (0.5%) Aegean Marine Petroleum Network, Inc. (Greece) S 193,500 1,021,678 Total common stocks (cost $193,670,744) INVESTMENT COMPANIES (1.3%)* Shares Value Hercules Technology Growth Capital, Inc. 129,556 $1,441,958 New Mountain Finance Corp. S 95,000 1,415,500 Total investment companies (cost $2,503,840) SHORT-TERM INVESTMENTS (20.0%)* Shares Value Putnam Money Market Liquidity Fund 0.14% L 2,997,832 $2,997,832 Putnam Cash Collateral Pool, LLC 0.21% d 41,603,487 41,603,487 Total short-term investments (cost $44,601,319) Total investments (cost $240,775,903) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2012 through December 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures. * Percentages indicated are based on net assets of $223,220,362. † Non-income-producing security. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. 8 Putnam VT Small Cap V alue Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $26,909,811 $— $— Consumer staples 5,249,994 — — Energy 13,273,334 — — Financials 70,192,438 — — Health care 12,623,332 — — Industrials 30,062,744 — 497,760 Information technology 30,654,639 304,598 — Materials 14,968,094 — — Telecommunication services 1,125,932 — — Utilities 11,299,827 — — Total common stocks Investment companies 2,857,458 — — Short-term investments 2,997,832 41,603,487 — Totals by level At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Small Cap Value Fund 9 Statement of assets and liabilities 12/31/12 Assets Investment in securities, at value, including $41,123,605 of securities on loan (Note 1): Unaffiliated issuers (identified cost $196,174,584) $220,019,961 Affiliated issuers (identified cost $44,601,319) (Notes 1 and 5) 44,601,319 Cash 243 Dividends, interest and other receivables 383,654 Receivable for shares of the fund sold 248,655 Receivable for investments sold 333,262 Receivable for investor servicing fees (Note 2) 1,669 Total assets Liabilities Payable for investments purchased 369,818 Payable for shares of the fund repurchased 78,703 Payable for compensation of Manager (Note 2) 118,685 Payable for custodian fees (Note 2) 9,714 Payable for Trustee compensation and expenses (Note 2) 89,349 Payable for administrative services (Note 2) 2,251 Payable for distribution fees (Note 2) 34,545 Collateral on securities loaned, at value (Note 1) 41,603,487 Other accrued expenses 61,849 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $195,399,304 Undistributed net investment income (Note 1) 2,040,940 Accumulated net realized gain on investments (Note 1) 1,934,741 Net unrealized appreciation of investments 23,845,377 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $58,446,835 Number of shares outstanding 3,789,649 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $15.42 Computation of net asset value Class IB Net assets $164,773,527 Number of shares outstanding 10,776,777 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $15.29 The accompanying notes are an integral part of these financial statements. 10 Putnam VT Small Cap V alue Fund Statement of operations Year ended 12/31/12 Investment income Dividends (net of foreign tax of $5,195) $4,178,106 Interest (including interest income of $7,329 from investments in affiliated issuers) (Note 5) 7,357 Securities lending (Note 1) 102,389 Total investment income Expenses Compensation of Manager (Note 2) 1,423,370 Investor servicing fees (Note 2) 223,879 Custodian fees (Note 2) 21,452 Trustee compensation and expenses (Note 2) 20,584 Distribution fees (Note 2) 411,849 Administrative services (Note 2) 7,809 Other 117,148 Total expenses Expense reduction (Note 2) (62,419) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 22,516,265 Net unrealized appreciation of investments during the year 11,559,218 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/12 12/31/11 Decrease in net assets Operations: Net investment income $2,124,180 $1,178,808 Net realized gain on investments 22,516,265 35,680,480 Net unrealized appreciation (depreciation) of investments 11,559,218 (47,730,258) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (430,835) (508,083) Class IB (756,241) (919,459) Decrease from capital share transactions (Note 4) (37,076,036) (44,046,904) Total decrease in net assets Net assets: Beginning of year 225,283,811 281,629,227 End of year (including undistributed net investment income of $2,040,940 and $1,089,476, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Small Cap Value Fund 11 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/12 .16 2.18 (.10) — .81 1.13 72 12/31/11 .09 (.71) (.10) — .78 .66 63 12/31/10 .09 2.81 (.06) — .82 .78 69 12/31/09 .07 2.56 (.19) — .96 e .75 e 93 12/31/08 .21 (6.31) (.34) (3.90) .92 e 1.63 e 58 Class IB 12/31/12 .13 2.15 (.06) — 1.06 .88 72 12/31/11 .05 (.69) (.07) — 1.03 .41 63 12/31/10 .06 2.79 (.04) — 1.07 .53 69 12/31/09 .04 2.55 (.15) — 1.21 e .50 e 93 12/31/08 .18 (6.24) (.27) (3.90) 1.17 e 1.40 e 58 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.02% 12/31/08 <0.01 The accompanying notes are an integral part of these financial statements. 12 Putnam VT Small Cap V alue Fund Notes to financial statements 12/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from January 1, 2012 through December 31, 2012. Putnam VT Small Cap Value Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing mainly in common stocks of small U.S. companies, with a focus on value stocks. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $41,123,605 and the fund received cash collateral of$41,603,487. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against thesearrangements. Putnam VT Small Cap V alue Fund 13 Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/ or permanent differences from losses on wash sale transactions and nontaxable dividends. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclas-sified $14,360 to increase undistributed net investment income, $2 to increase paid-in-capital and $14,362 to decrease accumulated net realized gains. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $37,566,823 Unrealized depreciation (15,302,073) Net unrealized appreciation 22,264,750 Undistributed ordinary income 2,040,940 Undistributed long-term gain 3,515,368 Cost for federal income tax purposes $242,356,530 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 49.08% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion and 0.545% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: Class IA $59,348 Class IB 164,531 Total $223,879 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $88 under the expense offset arrangements and by $62,331 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $170, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $411,849 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $157,635,055 and $188,210,642, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 14 Putnam VT Small Cap V alue Fund Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/12 Year ended 12/31/11 Year ended 12/31/12 Year ended 12/31/11 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 149,365 $2,148,693 196,410 $2,701,675 949,779 $13,927,438 1,000,763 $12,972,173 Shares issued in connection with reinvestment of distributions 29,130 430,835 34,376 508,083 51,480 756,241 62,633 919,459 178,495 2,579,528 230,786 3,209,758 1,001,259 14,683,679 1,063,396 13,891,632 Shares repurchased (848,047) (12,214,335) (1,083,058) (14,728,215) (2,963,826) (42,124,908) (3,397,902) (46,420,079) Net decrease Note 5 — Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at the beginning Market value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Money Market Liquidity Fund * $6,225,966 $73,640,250 $76,868,384 $7,329 $2,997,832 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7 — New accounting pronouncement In December 2011, the FASB issued ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011-11 and its impact, if any, on the fund’s financialstatements. Putnam VT Small Cap V alue Fund 15 Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $3,596,032 as a capital gain dividend with respect to the taxable year ended December 31, 2012, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 93.68% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 16 Putnam VT Small Cap V alue Fund About the Trustees Putnam VT Small Cap V alue Fund 17 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President and Treasurer Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments and Putnam Investments and Judith Cohen (Born 1945) Putnam Management PutnamManagement Vice President, Clerk, and Associate Treasurer Since 1993 Robert R. Leveille (Born 1969) Susan G. Malloy (Born 1957) Vice President and Chief Compliance Officer Vice President and Assistant Treasurer Nancy E. Florek (Born 1957) Since 2007 Since 2007 Vice President, Proxy Manager, Assistant Chief Compliance Officer, Putnam Director of Accounting & Control Services, Clerk, and Associate Treasurer Investments, Putnam Management, and Putnam Management Since 2000 Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 18 Putnam VT Small Cap V alue Fund This page intentionally left blank. Putnam VT Small Cap Value Fund 19 This page intentionally left blank. 20 Putnam VT Small Cap V alue Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2012, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Elizabeth T. Kennan Putnam Retail Management Ropes & Gray LLP Kenneth R. Leibler One Post Office Square Robert E. Patterson Boston, MA 02109 Independent Registered George Putnam, III Public Accounting Firm Robert L. Reynolds PricewaterhouseCoopers LLP W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Small Cap Value Fund 21 This report has been prepared for the shareholders H521 of Putnam VT Small Cap Value Fund. 279054 2/13 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2012	$36,454	$ — $2,631	$459 December 31, 2011	$41,588	$	$2,250	$ — For the fiscal years ended December 31, 2012 and December 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $255,202 and $129,632 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
